﻿It gives me pleasure to extend to Mr. Udovenko our
heartfelt congratulations on his election to the presidency of
the General Assembly at its fifty-second session. We are
confident that his experience and wisdom will contribute to
the successful and efficient conduct of the deliberations of
the Assembly and help us achieve our desired objective.
I am also pleased to address our thanks and
appreciation to his predecessor, Mr. Razali Ismail,
Permanent Representative of sisterly Malaysia, for the
manner in which he conducted the work of the previous
session.
I take this opportunity to express my country’s
appreciation to Secretary-General Kofi Annan for his
valuable efforts in serving the interests of the international
community, strengthening international peace and security
and striving to attain the noble principles and objectives of
the United Nations.
I would like to avail myself of this opportunity to pay
tribute to his predecessor, Mr. Boutros Boutros-Ghali,
former Secretary-General of the United Nations, for the
positive and important role he played in carrying out the
tasks and responsibilities of the United Nations Secretariat.
If we were to define the general trend characterizing
the fifty-second session of the General Assembly, we
would say it is the great attention paid to the Secretary-
General’s report on the financial and structural reforms of
the United Nations and its related agencies. This points to
the fact that the Secretary-General’s reform proposals are
of great significance and not just an ordinary matter.
Indeed, they aim at preparing the Organization to usher in
the twenty-first century with more vigour and
competence, thus enabling it to achieve the noble
objectives of the Charter.
The Republic of Yemen, in principle, supports these
proposals. However, we have to underline certain basic
considerations that should not be forgotten or overlooked
under the rubric of financial and administrative reforms
of the Organization. It is first and foremost necessary to
emphasize that the purpose of these reforms should be to
reinforce the United Nations ability to shoulder its
responsibilities within the framework of the noble
objectives for which it was established under the Charter,
which we all have accepted and pledged to abide by.
As a least developed country itself, the Republic of
Yemen expresses its concern regarding some indications
in the report that the United Nations role in the field of
development may be reduced and its responsibilities
limited in the field of social justice and the task of
narrowing the huge gap that separates the developing and
developed industrialized countries — all on the pretext
that some of these responsibilities have been shifted
elsewhere.
Any move in this direction is bound to encourage
certain dangerous phenomena that we have been
witnessing of late, including legal and illegal emigration
from developing to developed countries, that could sow
the seeds of social, ethnic and cultural conflict. Any
diminishing of the United Nations role in development
will lead to an increase in the population of developing
countries, which, in the absence of such basic needs as
food, clothing and shelter, could lead to a further
deterioration of the environment.
For these reasons, we would like to confirm in the
name of the Republic of Yemen that the development
tasks undertaken by the United Nations and its related
agencies constitute an integral part of the main objective
behind its establishment: to achieve international peace
and security on this planet.
21


With regard to the question of reforming and
expanding the Security Council, which has been under
much discussion for some time and is referred to in the
Secretary-General’s report, we strongly support the
expansion of the representative basis of the Council, either
by accepting Japan and Germany as new permanent
members or by increasing the number of permanent
members through an increase in the representation of
geographic groups and by allowing each group to rotate its
permanent seat among the countries of that group.
We support what has been said about the need to
reduce the use of the power of veto by permanent members.
Indeed, its use should be limited to matters that directly
affect the highest national interests. In this way, we can
avoid the arbitrary use of the veto power in matters that are
irrelevant to such interests, but affect narrow regional
calculations or temporary political gains unrelated to issues
of international peace and security.
It is known to all that our Organization was created in
1945 to implement the principles of its Charter, which
stipulates that its main task is to maintain international
peace and security, settle international conflicts, protect
human rights and the dignity of man and respect the
commitments emanating from international conventions and
pacts.
During the 50-plus years of its life, this Organization
has witnessed ethnic and national wars and conflicts as well
as rivalries and polarizations that have led to controversies
because of what was then known as the cold war between
the super-Powers. No one can deny the fact, however, that
the wars that raged from Latin America in the west to the
African continent and even to East Asia have indeed
subsided, thanks to the undeniably worthy efforts of the
international Organization itself and of efforts made from
outside the Organization, but mostly under its umbrella.
Yet, one important question that threatened peace and
security in our region even before the creation of this
international Organization still constitutes a looming danger
to international peace and security. It is the question of
Palestine and the Arab-Israeli conflict, with all its
complexities. The international Organization has failed to
solve this question and has been forced to be a mere
onlooker before the various attempts that have been made
but have yet to reach a comprehensive, durable and just
peace.
The displacement of millions, the occupation of their
territories, the establishment of settlements, the confiscation
of their properties, the arrest of tens of thousands of
Palestinians and the violation of their most basic human
rights, all of which result from the Arab-Israeli conflict,
constitute a flagrant breach of all the noble principles
enshrined in the United Nations Charter and a challenge
to the resolutions of international legitimacy emanating
from the Security Council and this Assembly.
We believe that it is the right of all people in
general, and of every citizen in the Middle East in
particular, to speculate about the secret behind the
inability of the international community to tame a State
whose population is less than half the population of this
city in which we are meeting to adopt legitimate
international resolutions.
Even more peculiar is that, when a candle of hope
flickered and lit the dark fierce night of the struggle that
started early this decade — that is, when the world felt
some optimism following the announcement of the Oslo
agreement, the signature of the Jordanian-Israeli peace
agreement and the progress achieved in the talks on the
Syrian track to a stage described by President Hafez Al-
Assad of Syria as at times encompassing fewer points of
divergence than of convergence — after that slim beam
of hope, the new Israeli Government came all of a sudden
to extinguish it and decided to send the whole region
back to square one: conflict and destruction.
On the other side of the spectrum of what is being
called today the “new world order”, we are all asked, and
without exception, to implement the harshest sanctions
against the Iraqi people, even seven years after the
withdrawal of Iraqi forces from Kuwait. Can anyone tell
us which lands the Iraqis are still occupying now and why
the Iraqi people should be displaced and deprived of their
most basic legitimate rights? Is it not high time for the
humanitarian conscience of some of us, particularly the
permanent member States, to be awakened and for an end
to be put to the sufferings of the Iraqi people?
In accordance with its positive stand in support of
the peace process in the Middle East, which is in line
with the position of the Arab Summit Conference held in
Cairo in June 1996, the Republic of Yemen reiterates its
commitment to seeing the process for a just and
comprehensive peace completed as stipulated by the
Madrid Conference, in the resolutions of international
legitimacy — particularly Security Council resolutions
242 (1967), 338 (1973) and 425 (1978) — and in
subsequent relevant agreements and protocols, and in
keeping with the principle of land for peace.
22


This principle would ensure the complete Israeli
withdrawal from all the occupied Palestinian territories; the
establishment by the Palestinian people of its own
independent State, with East Jerusalem as its capital; the
return of the Palestinian refugees; the release of prisoners;
the dismantling of the settlements built by the Israeli
occupation authorities in the occupied territories in defiance
of the resolutions of international legitimacy; and full
withdrawal from occupied Golan and occupied southern
Lebanon.
Furthermore, we affirm that Israel should respect the
sovereignty of brotherly Lebanon, should release the
Lebanese prisoners and detainees in the Israeli camps, and
should compensate Lebanon for all the damages caused by
the Israeli aggressions against its peoples and lands.
Since it gained its unity and strove to consolidate the
democratic direction it has adopted, the Republic of Yemen
held the second parliamentary elections on 27 April this
year. The elections took place in a free and fair atmosphere,
as confirmed by national and international observers. These
elections will have positive effects at all levels — national,
regional, Arab and international — for they represent a new
and advanced turning point in strengthening the democratic
direction that is based on a multi-party political system,
freedom of the press, respect for human rights, and the
institutional consolidation of the modern Yemeni State.
Our people is still waging its most important and most
difficult struggles to implement the programmes set up by
the newly elected Government and approved by the elected
house of representatives. These programmes focus on
pursuing reform efforts — economically, financially and
administratively — and on continuing cooperation with the
International Monetary Fund and the International Bank for
Reconstruction and Development.
In this regard, our objectives are to correct the
economic, financial and structural imbalances; to achieve
steadiness and stability in the economy as a whole; to
activate the role of the private sector in the competitive
free-market economy; to achieve sustainable development;
to foster stable environments so as to attract foreign
investments; to upgrade the basic necessary services of
society; and to build the new State and improve the
standards of living of all citizens.
Following these elections and the formation of a new
Government, Yemen has persisted in its efforts in the
implementation of the advanced stages of its economic and
administrative reform programmes. These programmes have
been welcomed by the international financial institutions
and by the Brussels conference of donor countries, which
pledged $1.8 billion in support of the Yemeni
Government’s efforts over the next three years. Our
thanks go to all donor Governments and organizations
that have manifested their support for and solidarity with
the Yemeni people.
The British Prime Minister Henry Palmerston is
reported to have said that the foreign policy of a country
is the reflection and expression of its internal policy. And
since economic and social development constitutes the
backbone of the internal policy of the Republic of Yemen,
the success or failure of the Yemeni foreign policy could
therefore be measured by its ability or inability to bring
in foreign support in order to realize the main objective
of its internal policy.
This leads me to say that a country such as Yemen,
which mainly depends on foreign aid to carry out its
internal policy — that is, its economic, social and cultural
development — has to take into account, in seeking the
financial and technical assistance needed to achieve the
objectives of the internal policy, certain basic
considerations that might seem to others supplementary
and not mandatory.
Allow me to say in this respect that within the
parameters of a foreign policy there exists a red line that
should not be violated when realizing an internal
objective. Most important among these considerations is
the need to safeguard sovereignty and not to become
mortgaged to others when seeking national interests.
Foreign support should not be sought at the expense of
the regional and international commitments of the
country. Correspondingly, there are also certain basic
considerations that are unanimously recognized by the
international community which cannot be ignored or
overlooked, as this would adversely affect the interests of
that country and damage its relations with the
international community. Included in those considerations
is the need to abide by international pacts and
conventions and to respect human rights.
Equally, the fight against terrorism and violence in
all their forms and manifestations, regardless of their
origins or perpetrators and regardless of where they are
committed, has become a basic consideration that cannot
be overlooked by any country seeking foreign assistance
or even mere acceptance by the international community.
23


In a similar manner, the relation between a
Government and its citizens has a direct and strong bearing
on its relations with the donor countries that are to provide
assistance and support. We need not be too idealistic,
however, for the requirements of national interest of some
donor countries have been placed above those idealistic
principles. As a result many countries that have had
extremely bad relations with their peoples have still
managed to get a considerable amount of financial aid,
although this occurred more during the cold war than now.
The Republic of Yemen is therefore fully committed
to the consolidation of security and stability at both regional
and international levels. This can best be reflected in its
position regarding its conflict with Eritrea and its
endeavours to solve border problems with its neighbours in
a peaceful manner.
The Republic of Yemen supports the process of a
comprehensive and just peace in the Middle East and the
principle of land for peace. But, like other Arab countries,
it categorically rejects the principle of peace for peace.
The Republic of Yemen has condemned all forms of
terror, be it terror committed by an individual, by a group
or by a State.
These are the foundations and the principles of the
foreign policy of the Republic of Yemen.
At the internal level, the relation between the
Government and its citizens is based, as I said before, on
constitutional legitimacy; on equality among all citizens,
whether male or female; on equality in rights and
obligations of men and women alike; on the freedom of
individuals and groups; on the freedom of association to
parties, trade unions and civilian community organizations;
on freedom of the press; and on the protection of human
rights.
On the basis of its deep understanding of the noble
principles of the Charter of the United Nations, the
Republic of Yemen is pursuing a foreign policy that is
based on mutual respect, positive cooperation, common
interests, rejection of violence in international relations,
peaceful coexistence, maintenance of security and stability,
good neighbourliness, and consolidation of the role of
Yemen in attending to the needs of our nation and in
standing for the causes of righteousness, justice and peace
in the world under the wise leadership of His Excellency
President Ali Abdullah Saleh.
In this regard we are satisfied with the results of our
efforts to improve our relations and to cooperate with our
brothers and friends. Here we take pride in having been
able to solve the border problem between our country and
the sisterly Sultanate of Oman, and to reach a final
solution acceptable to both parties. This can be an
example to be followed by brothers and neighbours in
solving border problems.
This is what we are trying to do now with our
brothers and neighbours in the Kingdom of Saudi Arabia.
We hope that we will be able to achieve what we all are
looking for: to serve the interests and aspirations of our
two brotherly and neighbourly peoples and to consolidate
stability and peace in the region.
With the aim of reaching a peaceful solution that
safeguards legal, historical and geographic rights, the
Republic of Yemen has endeavoured to avoid escalation
and to dissipate tension. It has demonstrated a sincere
desire and exerted great efforts both in dealing with the
Eritrean occupation of the Yemeni Greater Hanish island
in the Red Sea in mid-1995 and all along in the
negotiations between the two countries. We did not rush
to use force, but rather have sought to pursue all peaceful
ways and means. We have opted for dialogue through
official mediation and international arbitration in order to
save our neighbouring peoples the scourge of war.
While the Republic of Yemen expresses its solidarity
with the brotherly Somali people, the Yemeni leadership
represented by His Excellency President Ali Abdullah
Saleh has added its efforts to those of the League of Arab
States, the Organization of African Unity and the Inter-
Governmental Authority on Drought and Development
(IGADD) to achieve peace in Somalia. Just last August,
President Saleh received the United Nations envoy to
Somalia when he visited to our capital. At that time the
Republic of Yemen expressed its special interest in the
Somali question and discussed its efforts to find a suitable
solution to the conflict in Somalia, not only in view of the
historical and social links between Yemen and Somalia,
but also in view of the negative effects this crisis could
have on our countries and the fact that thousands of
Somali refugees have come to Yemen.
The Republic of Yemen has affirmed its readiness to
cooperate with the United Nations with a view to
normalizing the situation in Somalia and enabling that
country to become an active member of the international
community. Our joint efforts have resulted in noticeable
progress in this respect. Our political leadership has
24


received a number of Somali leaders and has sought to
solve outstanding differences in Somalia. This is because of
our belief in the need to safeguard the unity and territorial
integrity of Somalia and to achieve justice and equality
among its citizens.
From this rostrum we hereby call upon our Somali
brothers to take the initiative themselves and to demonstrate
a greater political will and sincere desire to find a peaceful
solution to the conflict and to attain stability so that
Somalis can restore their national institutions and
reconstruct their country. In this way it will be possible for
Somali refugees to return to their regions and be resettled
in their country.
We also call upon the international community to
increase its effort and to provide the necessary assistance
and support to rebuild the State institutions within a
framework of national consensus that is acceptable to all
Somalis.
When we met last year Yemen welcomed the
memorandum of understanding that was signed between
Iraq and the United Nations in May 1996 to implement
Security Council resolution 986 (1995) on the oil-for-food
formula, it being the first step to alleviate the sufferings of
the Iraqi people. Yemen was optimistic that this agreement,
which was reached after arduous negotiations, would be
implemented without delay. But we find now that the
implementation of that agreement often faces great
difficulties, which has compounded the agony of the Iraqi
people.
The Republic of Yemen, while reaffirming the need
for Iraq to implement all the resolutions of international
legitimacy and to continue its cooperation with the United
Nations, finds it necessary and urgent to alleviate the
suffering of the Iraqi people caused by the embargo
imposed on that country.
This leads me to talk about the air embargo and other
measures imposed on the Libyan Arab Jamahiriya and
about the damages and sufferings inflicted upon the
brotherly Libyan people in consequence of this unfair
embargo. We would like to affirm our call for an end to
this embargo in the context of the resolutions of the League
of the Arab States, the Organization of African Unity and
the Non-Aligned Movement.
Concerning Sudan, my country would like to express
its happiness about and support for the new developments
and changes regarding the Khartoum peace agreement,
which should receive the support and backing of the
United Nations and the international community.
We in the Republic of Yemen look with much
admiration and respect on the way in which democratic
elections were held recently in the Islamic Republic of
Iran. We congratulate its new President on his election,
and we applaud its Government for the approach it has
adopted towards the region. However, we call upon our
brothers in the Islamic Republic of Iran and in the United
Arab Emirates to continue their direct dialogue in order
to reach a final and peaceful solution to the question of
the three islands, in accordance with the United Nations
Charter, the principles of international law and the
principle of good-neighbourliness.
The maintenance of international peace and security,
the achievement of sustainable development and respect
for human rights depend, first and foremost, on the
political will of the Member States of this Organization.
Yet the selectivity used by the powerful Members of the
Organization in dealing with others will strip the new
world order, whose characteristics are not yet
ascertainable, of its humanity and the justice to which we
all aspire. Therefore this rostrum and this Organization
represent the real safety valve for the security and safety
of all mankind.





